289 F.2d 464
Cornell Joel GROSSMAN, D.D.S., Petitioner,v.UNITED STATES ATOMIC ENERGY COMMISSION andUnited States of America, Respondents.
No. 16080.
United States Court of Appeals District of Columbia Circuit.
Argued April 4, 1961.
Decided April 13, 1961.

On Petition for Review of Order of the United States Atomic Energy Commission.
Dr. Cornell Joel Grossman, petitioner pro se.
Miss Kathryn H. Baldwin, Atty., Dept. of Justice, of the bar of the Supreme Court of Wisconsin, pro hac vice, by special leave of court, with whom Asst. Atty. Gen. William H. Orrick, Jr., Messrs. Courts Oulahan, Deputy Gen. Counsel, United States Atomic Energy Commission, and Morton Hollander, Atty., Dept. of Justice, were on the brief, for respondents.
Mr. Mark Joelson, Atty., Dept. of Justice, also entered an appearance for respondents.
Before EDGERTON, BAZELON and BASTIAN, Circuit Judges.
PER CURIAM.


1
The questions involved in this case are practically identical with those we decided in Grossman v. United States, United States Atomic Energy Commission, 101 U.S.App.D.C. 22, 246 F.2d 709, appeal dismissed, 355 U.S. 285, 78 S.Ct. 340, 2 L.Ed.2d 270, rehearing denied, 355 U. S. 942, 78 S.Ct. 427, 2 L.Ed.2d 422. The principle of res judicata requires affirmance of the order now before us.


2
Affirmed.